Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about December 12, 2011, which, insofar as appealed from, in an action for personal injuries, denied the motion of plaintiff Bertha Ramos for summary judgment on the issue of liability and to dismiss defendants’ affirmative defenses, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about January 23, 2012, denying plaintiffs motion to reargue, denominated as one to “renew and/or reargue,” unanimously dismissed, without costs, as taken from a nonappealable paper.
Supreme Court properly found that the parties’ competing accounts raised multiple issues of fact precluding summary judgment.
Plaintiff did not offer any new or additional facts that would have changed the prior determination denying summary judgment. Therefore, the motion was, in essence, one to reargue, the denial of which is not appealable (see e.g. Prime Income Asset Mgt., Inc. v American Real Estate Holdings L.P., 82 AD3d 550, 551 [2011], lv denied 17 NY3d 705 [2011]). Concur — Saxe, J.P., Sweeny, Acosta, Freedman and Román, JJ.